FILED
                           NOT FOR PUBLICATION                                 FEB 01 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


PAUL R. TASH,                                    No. 08-17150

              Petitioner - Appellee,             D.C. No. 4:05-cv-02417-CW

  v.
                                                 MEMORANDUM*
BEN CURRY, Warden,

              Respondent - Appellant.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Claudia A. Wilken, District Judge, Presiding

                    Argued and Submitted December 10, 2010
                            San Francisco, California

Before: HUG, D.W. NELSON, and McKEOWN, Circuit Judges.

       Warden Ben Curry appeals from the district court’s grant of the habeas

petition of Paul R. Tash. The district court concluded that under 28 U.S.C. § 2254

the state court unreasonably applied clearly established federal law when it upheld

the Governor’s reversal of the California Board of Prison Terms’s grant of Tash’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
parole. The district court reviewed the state court’s application of the California-

law requirement that “some evidence” of future dangerousness support a denial of

parole, see Hayward v. Marshall, 603 F.3d 546, 562 (9th Cir. 2010) (en banc), and

granted Tash’s petition because it determined that the state court unreasonably

applied this standard. We review de novo a district court’s decision to grant a

habeas petition, see Lambert v. Blodgett, 393 F.3d 943, 964 (9th Cir. 2004), and we

reverse.

      The legal landscape of this case has changed considerably since the district

court considered Tash’s habeas petition. The Supreme Court recently held that

although California might create a liberty interest in parole through its “some

evidence” standard, federal courts are limited on habeas to a review of the process

that the petitioner received. See Swarthout v. Cooke, No. 10-333, 562 U.S. ___,

2011 WL 197627, at *3 (Jan. 24, 2011) (per curiam) (“Because the only federal

right at issue is procedural, the relevant inquiry is what process [petitioner]

received, not whether the state court decided the case correctly.”).

      Tash was “allowed to speak at [his] parole hearing[] and to contest the

evidence against [him], [was] afforded access to [his] record[] in advance, and

[was] notified as to the reasons why parole was denied.” Id. at *2; see also

Greenholtz v. Inmates of Neb. Penal and Correctional Complex, 442 U.S. 1, 16


                                           2
(1979). According to the Supreme Court, that is “the beginning and the end” of

our inquiry. Swarthout, 2011 WL 197627, at *3. Because Tash was afforded

constitutionally adequate process, his petition should have been denied.

      REVERSED.




                                         3